DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/8/2021.  Claims 89-93 have been canceled and claim 97 has been added.  Claims 1, 71-88 and 94-97 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Michael Goldman on 3/12/2021.

4.	The application has been amended as follows:
Abstract, delete the last sentence “The present invention relates to a multiblock … same or different.”
Allowable Subject Matter

5.	Claims 1, 71-88 and 94-97 are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Cochran et al. (US 2014/0343192), Coumes et al. (RSC Advances, 6, 53370-53377, 2016), You et al. Chenal et al. (Polym. Chem., 4, 752-762, 2013).
Cochran et al. disclose a method of preparing a thermoplastic block polymer such as PS-PAESO-PS, wherein the number average degree of polymerization is up to 100,000 without gelation (claims 1, 35, 52-61, Example 4).
Coumes et al. disclose a method of preparing a P(OEGMA)-b-PLLA-b-P(OEGMA) triblock copolymer by using lactide, OEGMA, CuBr and PMEDTA (paragraphs 2.1, 2.3, 3.2 and Scheme 1).
You et al. disclose a method of preparing a poly(lactide-b-N-isopropylacrylamide-b-lactide) block copolymer by using a centered trithiocarbonate (abstract, Scheme 2).
Chenal et al. disclose a method of preparing a PAA-b-PBA-b-PS triblock copolymer by using a trithiocarbonate (abstract, p. 754).
	Thus, Cochran et al., Coumes et al., You et al. and Chenal et al. do not teach or fairly suggest the claimed method of preparing a multiblock copolymer, said method comprising: providing a block copolymer comprising at least one PA block and at least one PB block, wherein PA represents a polymer block comprising one or more units of monomer A and PB represents a polymer block comprising one or more units of monomer B, with monomers A and B being the same or different, wherein the block copolymer contains a chain transfer agent moiety (CTA); providing a radically polymerizable monomer C, wherein the monomer A is selected from the group consisting of L-lactic acid, adipic acid, ethylene glycol, terephthalic acid, dihydromuconic acid, benzene- 1,4-dicarboxylic acid, glucose, glycogen, galactose, silk, glycerol, 1,6-diaminohexane, and 1,4-diaminobenzene; wherein the monomer B is selected from the group consisting of L-lactic acid, styrene, a-methyl styrene, t-butyl styrene, vinyl xylene, vinyl naphthalene, vinyl pyridine, divinyl benzene, methyl acrylate, methyl (meth)acrylate, ethyl (meth)acrylate, propyl (meth)acrylate, butyl (meth)acrylate, heptyl (meth)acrylate, hexyl (meth)acrylate, acrylonitrile, adiponitrile, methacrylonitrile, butadiene, isoprene, and mixtures thereof; wherein the monomer C is selected from the group consisting of styrene, a-methyl styrene, t-butyl styrene, vinyl xylene, vinyl naphthalene, vinyl pyridine, divinyl benzene, methyl acrylate, methyl (meth)acrylate, ethyl (meth)acrylate, propyl (meth)acrylate, butyl (meth)acrylate, heptyl (meth)acrylate, hexyl (meth)acrylate, acrylonitrile, adiponitrile, methacrylonitrile, butadiene, isoprene, and mixtures thereof, or wherein the monomer C is a radically polymerizable glycerol derivative; an acrylated epoxidized triglyceride; an acrylated glycerol; an acrylated epoxidized soybean oil (AESO); or a radically polymerizable plant oil monomer selected from the group consisting of soybean oil, corn oil, linseed oil, flax seed oil, and rapeseed oil; and #113409677 v1Serial No.: 16/315,484-3-polymerizing the block copolymer with monomer C under conditions effective to achieve a number average degree of polymerization (Nn) for the multiblock copolymer of up to 100,000 without gelation.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762